Exhibit 10(t)

INFORMATION CONCERNING EXECUTIVE COMPENSATION

The following table presents details of compensation information previously
discussed within the Compensation Discussion and Analysis for the Principal
Executive Officer, the Principal Financial Officer and the three other most
highly compensated executive officers, based on total compensation in 2010, 2009
and 2008:

Summary Compensation Table

 

    Year     Salary     Bonus     Stock
Awards (5)     Option
Awards (6)     Non-equity
Incentive Plan
Comp. (7)     Change in
Pension Value
and
Nonqualified
Deferred
Comp.
Earnings (8)     All Other
Comp. (9)     Total  

Jai P. Nagarkatti
President, CEO &
Chairman (1)

    2010      $ 809,711        —        $ 1,397,633      $ 1,043,735      $
1,052,700      $ 79,650      $ 230,177      $ 4,613,606        2009       
750,000        —          967,000        678,750        384,000        214,864
       202,168        3,196,782        2008        750,000        —         
1,144,800        1,098,000        356,625        79,672        196,171       
3,625,268   

Rakesh Sachdev
President, CEO (2)

    2010      $ 488,846        250,000 (4)    $ 564,700      $ 421,686      $
443,352      $ 7,978        99,253      $ 2,275,815        2009        475,000
       250,000 (4)      508,642        348,878        197,600        6,492     
  130,678        1,917,290        2008        59,375        —          499,975
       499,994        —          932        2,077        1,062,352   

Kirk A. Richter
Vice President, Treasurer and
Interim Chief Financial Officer (3)

    2010      $ 239,615        —        $ 129,881      $ 98,640      $ 133,632
     $ 79,950        40,464        722,182        2009        n/a        n/a   
    n/a        n/a        n/a        n/a        n/a        n/a        2008     
  n/a        n/a        n/a        n/a        n/a        n/a        n/a       
n/a   

Franklin D. Wicks
Managing Director, US & Canada;
Pres., Research Essentials & Specialties

    2010      $ 359,231        —        $ 367,055      $ 295,920      $ 283,608
     $ 75,394        53,566        1,434,774        2009        350,000       
—          355,856        166,520        137,130        207,932        57,381   
    1,274,819        2008        350,000        —          286,200       
269,376        122,045        45,489        44,774        1,117,884   

Gilles A. Cottier
President, SAFC

    2010      $ 309,231        —        $ 367,055      $ 295,920      $ 292,950
     $ 26,748        52,920        1,344,824        2009        300,000       
—          305,572        166,520        122,400        23,529        53,878   
    971,899        2008        300,000        —          286,200        293,524
       104,610        15,219        41,191        1,040,744   

David A. Smoller
President, Research Biotech

    2010      $ 297,692        —        $ 367,055      $ 295,920      $ 190,080
     $ 13,929        51,120        1,215,796        2009        n/a        n/a
       n/a        n/a        n/a        n/a        n/a        n/a        2008   
    n/a        n/a        n/a        n/a        n/a        n/a        n/a       
n/a   

 

(1) Dr. Nagarkatti served as President, CEO & Chairman until his death on
November 13, 2010.

(2) Mr. Sachdev served as Chief Financial Officer, Chief Administrative Officer
and Senior Vice President of the International business until he was appointed
President and CEO effective November 14, 2010.

(3) Mr. Richter served as Vice President and Treasurer until he was named to the
additional position of Interim Chief Financial Officer on November 15, 2010.

(4) Mr. Sachdev joined the Company on November 17, 2008. Pursuant to his offer
letter, in order to offset the loss of equity compensation forfeited from his
prior employer, Mr. Sachdev received cash payments in the amount of $250,000 on
each of the first and second anniversaries of his employment.

(5) Amounts listed represent the value of performance awards as of the grant
date in each year, based on the targeted value (100%). Pursuant to the terms of
the Long-Term Incentive Plan (LTIP), Dr. Nagarkatti’s performance awards granted
in 2008, 2009 and 2010 were pro-rated based upon his service during each
performance period and paid to his beneficiary in December 2010 at 100% of
target value. For all others, the maximum value achievable is 150% of the
targeted value. The performance awards at the maximum value achievable for
Mr. Sachdev are $847,050, $762,963, $749,963 for 2010, 2009, 2008, respectively.
The performance award at the maximum value achievable for Mr. Richter is
$194,822 for 2010. The performance awards at the maximum value achievable for
Dr. Wicks are $550,583, $533,784, $429,300 for 2010, 2009, 2008, respectively.
The performance awards at the maximum value achievable for Mr. Cottier are
$550,583, $458,358, $429,300 for 2010, 2009, 2008, respectively. The performance
awards at the maximum value achievable for Dr. Smoller is $550,583 for 2010.
Assumptions used in the calculation of these targeted amounts are included in
Note 12 “Common Stock” to our consolidated financial statements for 2010
included in Item 8 of Part II of Form 10-K filed with the SEC on February 9,
2011. The performance shares were granted pursuant to our 2003 Long Term
Incentive Plan. Dividends are not paid on these performance shares. The ultimate
number of shares awarded pursuant to these grants will depend upon our
performance over the three-year periods ending December 31, 2010, 2011, 2012.
Shares will be awarded in 2011, 2012, 2013 after the results for the performance
periods have been determined.



--------------------------------------------------------------------------------

(6) Represents the value of option awards at grant date, based on the
assumptions used in calculating the value of an option in Financial Accounting
Standards Board Topic 718 Compensation - Stock Compensation. Assumptions used in
the calculation of these amounts are included in Note 12 “Common Stock” to our
consolidated financial statements for 2010 included in Item 8 of Part II of Form
10-K filed with the SEC on February 9, 2011.

(7) This column represents annual cash bonus awards paid under Sigma-Aldrich
Corporation Cash Bonus Plan. Amounts are earned and accrued during the fiscal
years indicated and are paid subsequent to the end of the fiscal year pursuant
to our cash bonus plan, discussed under in the “Compensation Discussion &
Analysis” of the 2011 Proxy Statement. The amount shown for Dr. Nagarkatti was
based on actual results of the Company in 2010, pro-rated by 11/12ths based on
his service during the performance period.

(8) Amounts represent the change in the present value of accrued benefits under
our defined benefit cash pension plan, discussed under the caption “Retirement
Security Value Plan (Pension Plan)” of the 2011 Proxy Statement from
December 31, 2009 to December 31, 2010. Effective with the 2008 calendar year,
the Company was required to change the plan’s measurement date used for
financial reporting purposes from November 30 to December 31. The change in
pension values shown for 2008 is the change for the calendar year, rather than
for the thirteen months elapsed since the previous plan measurement date. There
are no above-market or preferential investment earnings on nonqualified deferred
compensation arrangements for any of our named executive officers or any other
employees.

(9) Components of this column are described within the “All Other Compensation”
of the 2011 Proxy Statement.



--------------------------------------------------------------------------------

Exhibit 10(t) (continued)

The components of all other compensation for 2010 are as follows:

ALL OTHER COMPENSATION

 

Name

   Year    401(k)
Retirement
Savings Plan      Supplemental
Retirement
Plan      Relocation
Payments      Personal Use
of Company
Vehicle /Car
Allowance      Total  

Jai P. Nagarkatti

   2010    $ 9,420       $ 215,000          $ 5,757       $ 230,177   

Rakesh Sachdev

   2010      9,420         36,000       $ 35,833         18,000         99,253
  

Kirk Richter

   2010      8,364         14,100            18,000         40,464   

Franklin D. Wicks

   2010      7,066         28,500            18,000         53,566   

Gilles A. Cottier

   2010      9,420         25,500            18,000         52,920   

David Smoller

   2010      9,420         23,700            18,000         51,120   